Citation Nr: 0617029	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  01-07 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service that included the period 
from 1959 to 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the veteran in a January 2001 statement indicated his notice 
of disagreement with the November 2000 rating decision, which 
denied his increased rating claim for bilateral hearing loss.  
His December 2002 Form 9 Appeal was accepted in lieu of a 
notice of disagreement with an April 2002 rating decision, 
which denied the veteran's service connection claims for 
sleep apnea and asbestosis.  In February 2005 a statement of 
the case was issued on these 2 claims and the veteran filed a 
Form 9 Appeal that same month.  

While the veteran initially requested a Board hearing 
regarding his increased rating claim for bilateral hearing 
loss, subsequently in his February 2005 Form 9 Appeal he 
indicated that he did not want a Board hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, based on the 
various VA examinations is at most productive of Level II 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  

2.  The veteran's sleep apnea was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the veteran's sleep apnea otherwise related to such 
service.

3.  The veteran's asbestosis was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is the asbestosis otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2005).

2.  The veteran's sleep apnea was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The veteran's asbestosis was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the November 2004 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the November 2004 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the November 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating 
decisions on appeal.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the November 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

While the November 2004 VCAA letter did inform the veteran of 
the evidence needed to show that his service-connected 
disorder increased in severity, the letter did not provide 
notice of the applicable rating criteria.  Nevertheless, the 
Board finds this to be a harmless error as notice of the 
pertinent criteria was provided in the September 2001 
statement of the case.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
rating.  Regardless of whether the veteran was provided 
notice of the types of evidence necessary to establish 
disability ratings or effective dates for the issues on 
appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the evidence is against the 
veteran's claims, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot. 



Analysis

Increased Rating for Hearing Loss

Disabilities evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability rating.  The veteran's service-connected 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100.  Since his claim was received in July 
1999, the current version of rating criteria for bilateral 
hearing loss which became effective June 10, 1999, are for 
consideration.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the VA audiological evaluation in 
February 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10/10
35
45
45
LEFT
N/A
10/10
35
50
60

The average puretone threshold was 34 decibels in the right 
ear and 39 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The VA audiological evaluation in June 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
35
45
45
LEFT
N/A
15
30
50
50

The average puretone threshold was 34 decibels in the right 
ear and 37 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The VA audiological examination in May 2001 showed the 
following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
30
50
45
LEFT
N/A
15
30
50
60

The average puretone threshold was 35 decibels in the right 
ear and 39 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 98 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The veteran's final VA audiological evaluation was in 
November 2004 and revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
35
50
40
LEFT
N/A
15
40
50
55

The average puretone threshold was 35 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 98 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The veteran's representative claims that the veteran's VA 
audiological evaluation was inadequate.  Nevertheless, the 
Board finds that the examinations were fully satisfactory and 
in compliance with the regulatory requirements.  As noted 
above, the correct rating is derived by mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  The degree of bilateral hearing loss shown by the 
examinations fail to meet the standards for a 10 percent 
rating.  Moreover, there is no evidence of an exceptional 
pattern of hearing impairment to otherwise allow for 
application of 38 C.F.R. § 4.86.  Therefore, there is a 
preponderance of evidence against the veteran's claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records appeared to be negative for any sleep 
disorders.  A January 1961 entry showed the veteran had a 
diagnosis of pneumonitis, probably viral, and chest x-rays 
showed a hazy density but a week later there appeared to be 
no infiltration.  The April 1962 separation examination was 
negative for any lung or sleep disorders.  

1964 x-rays of the veteran's chest found no significant 
pulmonary or pleural pathology.  August and September 1964 VA 
examinations showed that the veteran's respiratory system was 
normal.  

VA medical records from the 2000s indicated that the veteran 
was treated for sleep apnea and asbestosis.  A January 2001 
progress note revealed the veteran had a history of asbestos 
exposure from 1965 to 1978.  

February to June 2001 private medicals records found the 
veteran had severe sleep disordered breathing.  The veteran 
had obstructive apneas, mixed apneas and hypopneas with 
related oxygen desaturations and sleep stage arousals.  The 
impression was abnormal obstructive sleep apnea.  A March 
2001 private physician's report indicated that the veteran 
did field work above and below ground for 14 years and did 
office work for 22 years for the New York City Transit 
Authority.  During the course of his work the veteran had 
very heavy direct and airborne unprotected exposure to 
asbestos.  The veteran had no history of preexisting 
respiratory problems prior to such work.  The record showed 
that the veteran had asbestosis.  The examiner opined that 
there was a definite causal relationship between the 
veteran's occupation as a New York City Transit Authority 
worker and his pulmonary asbestosis and chronic irritative 
bronchitis and rhinitis.  In September 2001 the veteran 
accepted a settlement offer from manufacturers of asbestos 
that may have been used in his workplace.  

An August 2004 private medical evaluation reiterated the 
veteran's severe sleep disorder and post-service occupational 
exposure to asbestos.  Chest x-rays showed no evidence of 
asbestos-related pleural thickening.  The diagnoses included 
obstructive sleep apnea and borderline asbestosis.  The 
examiner opined that the veteran's exposure to respiratory 
irritants in the form of dust while working in the manholes 
and substations as well as asbestos resulted in chronic 
irritative bronchitis and borderline positive for asbestosis.  

While the veteran has argued that his asbestosis is related 
to service, the evidence has manifested that the disorder is 
due to his post-service work with the New York City Transit 
Authority for which the veteran accepted a settlement offer 
from asbestos manufacturers.  Although the veteran had 
pneumonitis in service, it appeared to have been acute and 
transitory as the veteran's separation examination was 
negative for any lung disorders.  There is no medical 
evidence in the claims folder to otherwise suggest that the 
veteran's asbestosis is related to service.  The Board also 
is presented with an evidentiary record which shows that 
there is no supporting evidence that the veteran's sleep 
apnea is related to service.  The service medical records do 
not show a sleep disorder, there is no indication that the 
veteran received treatment for a sleep disorder during 
service, and there is nothing in the service medical records 
suggesting that there was a sleep disorder.  Furthermore, 
post service medical records do not relate the veteran's 
current sleep apnea to service.  

The totality of the evidence suggests that the veteran's 
asbestosis and sleep apnea were first manifested many years 
after the veteran's service.  In sum, all of the competent 
(medical) evidence weighs against a finding that the 
veteran's asbestosis and sleep apnea are service-connected.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all 3 issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


